Citation Nr: 0721552	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-40 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

In January 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  The record 
was held open for 60 days to allow the veteran to submit 
additional private medical evidence.  Later that month, the 
Board received additional medical evidence from the veteran.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim.

Initially, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2006).  In this 
case, the veteran was not provided with a VCAA notice on the 
issue on appeal.  Thus, one should be provided on remand.

As for the evidence of record, a January 2007 note from a 
private physician states that the veteran's "high blood 
pressure is aggravated by his diabetes."  However, the 
physician does not provide any rationale for the opinion.  
Thus, the Board observes that this opinion is inadequate.  
However, given the opinion, the Board observes that a medical 
examination is necessary to determine whether the veteran's 
hypertension is being aggravated by his service-connected 
diabetes and, if so, the extent to which it is aggravated.

Any ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  With respect to the issue of 
entitlement to service connection for 
hypertension, to include as secondary to 
service-connected diabetes, send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

2.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated him hypertension since service.  
After securing the necessary release, 
obtain these records.

3.  Thereafter, schedule the veteran for a 
VA examination by a physician with 
appropriate expertise to determine the 
current nature and etiology of the 
veteran's hypertension.  The claims folder 
must be made available to and reviewed by 
the physician in connection with the 
examination.  All relevant studies and 
tests should be conducted.  A rationale 
for all opinions should be provided.  

Following review of the claims file and 
examination of the veteran, the physician 
should address the following:

(a)  Whether the veteran's current 
hypertension was proximately caused by his 
service-connected diabetes.

(b)  If the hypertension was not caused by 
the service-connected diabetes, then the 
physician should provide an opinion as to 
whether the hypertension is aggravated 
(permanently worsened beyond the normal 
progress of the disorder) by the diabetes.  
If aggravation is shown, the physician 
should indicate the extent to which the 
hypertension has been aggravated by the 
diabetes.

4.  After the development requested above 
has been completed to the extent possible, 
review the record.  If the benefit sought 
on appeal remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



